Citation Nr: 1810692	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  10-48 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for a neck disability (residuals of an injury of the cervical spine).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Counsel

INTRODUCTION

The Veteran served on active duty from April 1969 to November 1970. 

This case comes to the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Hartford, Connecticut, Regional Office (RO) of the Department of Veterans Affairs (VA). 

The Veteran was afforded a videoconference hearing in June 2013 before a Veterans Law Judge who subsequently retired.  The transcript is of record.  In correspondence received in October 2017, the Veteran elected not to have another hearing before the Board.  The Board will consider the testimony and any evidence presented at the June 2013 proceeding.

In January 2014, the Board remanded the claims for service connection for a neck disability, erectile dysfunction, and entitlement to special monthly compensation on account of the loss of use of a creative organ, for further development.  Following the Board's remand, the claims for service connection for erectile dysfunction and SMC were granted in a June 2014 rating decision and are no longer before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim of service connection for a neck disability so that he is afforded every possible consideration.

The Veteran contends that service connection is warranted for residuals of an injury of his cervical spine that he sustained while on active duty.  During testimony before the Board, he stated that sustained the injury while working atop a telephone pole while in the Republic of Vietnam.  He related that he came under fire while working and, after the bullet went by, he "ungaffed and dropped" falling approximately 18 feet.  He stated that he was seen by a medic following the incident when he was treated for loose teeth, and received treatment for neck pain from his private physician, who has long since retired, soon after his discharge from service.
	
In January 2014, the Board remanded the claim or a VA medical examination and an opinion to ascertain whether his current neck disability could have originated from this incident, which occurred while he was engaged in combat with the enemy.

Pursuant to the Board's remand, in February 2014 the Veteran underwent a VA neck conditions Disability Benefits Questionnaire (DBQ) examination the examiner diagnosed cervical spine degenerative disc disease (DDD) and cervical degenerative joint disease (DJD).  However, in the medical history section the examiner stated that he denied any injury to his neck and stated that it was related to type II diabetes mellitus.  She also indicated that he first complained of neck pain in 2001.  She opined that his cervical DDD/DJD diagnosed in 2001 is less likely as not related to service and that the diagnosis made 40 years post service is more likely related to age and occupation.

However, in a June 2014 deferred rating decision the RO noted that the examiner failed to specifically comment on the testimony given by the Veteran during the June 2013 hearing as per the Board's remand.  In a June 2014 addendum, the VA examiner stated that based on review of the available evidence to include the June 2013 transcript, the Veteran was discharged from service in November 1970 with an unremarkable examination and no documentation of a neck injury in his STRs.  He reported an in-service fall in September 1970 with no documentation or evidence of chronicity or disability related to this event.  She continued to opine that the neck disability was more likely related likely related to aging and his occupation as a landscaper twenty years later.  

In this case, the VA examiner seemed to rely solely upon the lack of neck complaints or any diagnosis during service and did not consider the Veteran's report of receiving treatment for neck pain from his private physician, who has long since retired, soon after his discharge from service.  

Lay evidence concerning the onset of symptoms, if credible, is competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  In this regard, the examiner must be advised that the Board accepts as credible the Veteran's assertion that he injured his neck during his service.

Due to the deficiencies in the February and June 2014 medical opinions and because it remains unclear whether the Veteran's neck disability is related to his service, an additional addendum opinion is necessary.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007), Stegall v. West, 11 Vet. App. 268 (1998).

In addition, on February 2014 VA examination the Veteran reported that he is in receipt of disability benefits from the Social Security Administration (SSA).  The evidence of record does not show that VA has ever attempted to obtain the Veteran's disability benefits records from the SSA.  While on remand, VA should also attempt to obtain these records.

Accordingly, the case is REMANDED for the following actions:

1. Obtain all records from the Social Security Administration, to include all awards of disability benefits and any underlying records used in reaching the determination.  All efforts to obtain Social Security records should be fully documented, and a negative response must be provided if records are not available.

2.  After the foregoing has been completed, provide the claims file to an appropriate VA examiner, other than the February 2014 VA examiner, who should determine whether a new VA examination is warranted in order to provide an addendum opinion regarding the nature and etiology of the Veteran's neck disability.  The claims file, including a copy of this remand, must be made available to the examiner for review who should indicate that the claims file was reviewed.

The examiner must provide the following opinion(s):

Is it at least as likely as not (50 percent or more probability) that any neck disability began in service or is causally and etiologically related to service, to specifically include the Veteran's competent lay statements, considering the evidence, accepted medical principles pertaining to the history, manifestation, clinical course, and the character of the disability found.  Any opinion provided should be reconciled with the previous opinions obtained.

The examiner is advised that lay evidence of continuity of symptoms, after service, if credible, is competent evidence, regardless of the lack of contemporaneous medical evidence.  Nevertheless there still must be a factual showing that a symptom, for example pain, is derived from an injury, disease, or event in service. 

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

If an opinion cannot be rendered without resorting to speculation, the physician should explain why it would be speculative to respond.

3. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence. 

If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.. §§ 5109B, 7112 (2012).


_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

